Case 1:17-cr-00101-LEK Document 1095 Filed 10/14/20 Page 1 of 2             PageID #: 12974




                                 MINUTE ORDER


  CASE NUMBER:            CRIMINAL NO. 17-00101(01) LEK
  CASE NAME:              United States v. Anthony T. Williams


       JUDGE:       Leslie E. Kobayashi          DATE:             10/14/2020


 COURT ACTION: EO: COURT ORDER DENYING DEFENDANT’S “MOTION
 FOR ORDER FROM THE COURT DIRECTING THE FDC TO PROVIDE ACCESS
 TO THE COMPUTERS 8 HOURS PER DAY TO ALLOW PRIVATE ATTORNEY
 GENERAL ANTHONY WILLIAMS ADEQUATE TIME TO RESEARCH AND
 DRAFT HIS APPEAL”

        On August 26, 2020, pro se Defendant Anthony T. Williams (“Defendant”) filed
 his “Motion for Order from the Court Directing the FDC to Provide Access to the
 Computers 8 Hours Per Day to Allow Private Attorney General Anthony Williams
 Adequate Time to Research and Draft His Appeal” (“8/26/20 Motion”). [Dkt. no. 1075.]
 Plaintiff United States of America (“the Government”) filed its response to the 8/26/20
 Motion on September 17, 2020. [Dkt. no. 1085.] The 8/26/20 Motion is suitable for
 disposition without hearing, pursuant to Local Rule 7.1(c) and (d).

         The Motion requests the same relief as Defendant requested in his Motion
 Demanding Access to the Courts, filed April 17, 2020 (“4/17/20 Motion”), and his
 April 22, 2020 motion to supplement the 4/17/20 Motion (“4/22/20 Motion”). [Dkt.
 nos. 973, 979.] The magistrate judge denied the 4/17/20 Motion and the 4/22/20 Motion
 in a June 2, 2020 order (“6/2/20 Order”). [Dkt. no. 1013.] When a magistrate judge rules
 on a non-dispositive, pretrial motion, any appeal from the magistrate judge’s order must
 be filed within fourteen days after service of the order. Local Rule CrimLR57.3(b). The
 4/17/20 Motion and the 4/22/20 Motion were not case-dispositive motions, but they were
 filed after Defendant’s jury trial. Nevertheless, this Court concludes that Criminal Local
 Rule 57.3(b) applies because Defendant has not yet been sentenced, nor has a judgment
 been entered.

        To the extent that the 8/26/20 Motion is an appeal from the 6/2/20 Order, it is
 untimely. Further, even if the appeal was timely, the 8/26/20 Motion does not present any
 ground to reverse the 6/2/20 Order. This Court has previously set forth the legal
 standards applicable to an appeal from a magistrate judge’s order:
Case 1:17-cr-00101-LEK Document 1095 Filed 10/14/20 Page 2 of 2             PageID #: 12975




                     Pursuant to 28 U.S.C. § 636(b)(1) and Criminal Local
              Rule 57.3(b), a party may appeal to a district judge any pretrial
              nondispositive matter determined by a magistrate judge. Under 28
              U.S.C. § 636(b)(1)(A), a magistrate judge’s order may be reversed
              by the district court only if it is “clearly erroneous or contrary to
              law.” The threshold of the “clearly erroneous” test is high. United
              States v. U.S. Gypsum Co., 333 U.S. 364, 395 (1948) (“A finding is
              ‘clearly erroneous’ when although there is evidence to support it, the
              reviewing court on the entire evidence is left with the definite and
              firm conviction that a mistake has been committed.”); see also Thorp
              v. Kepoo, 100 F. Supp. 2d 1258, 1260 (D. Hawai`i 2000) (the clearly
              erroneous standard is “significantly deferential, requiring a definite
              and firm conviction that a mistake has been committed”).

 [Order Granting the Government’s Appeal and Request to Reconsider a Pretrial Matter
 Determined by the Magistrate Judge, filed 9/5/18 (dkt. no. 310), at 6 (some citations
 omitted).] Because nothing in the 8/26/20 Motion establishes that the 6/2/20 Order is
 either clearly erroneous or contrary to law, Defendant has failed to present any ground
 that warrants the reversal of the 6/2/20 Order.

         Even if this Court reviewed the issues presented in the 8/26/20 Motion de novo,
 this Court would apply the same analysis that the magistrate judge applied in the 6/2/20
 Order. This Court would deny the 8/26/20 Motion for the same reasons that the
 magistrate judge denied the 4/17/20 Motion and the 4/22/20 Motion. Therefore, whether
 it is construed as an appeal of the 6/2/20 Order or as a separate motion, Defendant’s
 8/26/20 Motion is DENIED.

       IT IS SO ORDERED.

 Submitted by: Tammy Kimura, Courtroom Manager
